DETAILED ACTION
	Claims 1, 3, 13, and 17-25 are pending. Claims 1, 13, and 18 have been amended, claims 2, 4-12, and 14-16 were previously canceled, and claims 22-25 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: Claims 1 and 13 recite “-C(Z)=C(Z’)-, -C(Z)=N-, -N=C(Z)-“ and “-O-C(O)-C(Z)=C(Z’)-, -C(Z)=N-, -N=C(Z)-“ such that ‘-C(Z)=N-, -N=C(Z)-‘ is recited twice under formula (1) and twice under formula (1-1).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 13, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP2011237513) in view of Ibaraki (U.S. 2016/0109757). Translation previously provided.
Goto et al. teaches a light-absorbing anisotropic film characterized by containing at least one thermotropic liquid-crystalline dichroic dye and at least one thermotropic liquid-crystalline polymer, wherein the mass content of the thermotropic liquid-crystalline dichroic dye in the light-absorbing anisotropic film is 30% or more [0018] (claims 1, 13, 22, and 23) wherein the thermotropic liquid crystalline polymer can be either a main chain type polymer or a side chain type polymer, but a side chain type polymer is preferable from the viewpoint of compatibility with a liquid crystalline dichroic dye [0021] and preferred examples of a side chain polymer include the following formula (IX-b) and (IX-c) [0045]:

    PNG
    media_image1.png
    225
    478
    media_image1.png
    Greyscale
 [0046] wherein R1 represents a hydrogen atom or a methyl group, L is a single bond, -(CH2)x- (x is an integer of 2-10, preferably 2-6), or -(CH2CH2O)y- (y is an integer of 1 to 5, and preferably 1 to 3) (i.e. oxyalkylene), R2 is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms (preferably, the number of carbon atoms is 1 to 5, particularly preferably 1 to 3), an alkoxy group having 1 to 9 carbon atoms (preferably 1 to 4 carbon atoms), and particularly preferably 1 to 2, a cyano group or an amino group which may have a substituent [0039], m1 represents an integer of 0-2, m2 represents an integer of 1-2, Ra, Rb, and Rc each represent a substituent (preferably, an alkyl group having 1 to 2 carbon atoms, a halogen atom (preferably a fluorine atom or a chlorine atom); and x, y, and z each represent an integer of 0 to 4 [0047] such that when m1 is 1 and m2 is 1 it is equivalent to a linear polymer liquid crystalline compound having a repeating unit represented by Formula (1) of instant claims 1, 3, 13, and 21-23 when R1 is a hydrogen atom or a methyl group, L1 is an oxyalkylene group, M1 is a mesogenic group represented by Formula (1-1) when m is 3, each A1 are hydrocarbon groups which may have substituents, the first L3 is a divalent linking group -OC(O)- or -C(Z)=C(Z’)-C(O)O- respectively, the second L3 is a divalent linking group -O-C(O)-C(Z)=C(Z’)- when Z and Z’ are hydrogen atoms or -C(O)O- respectively, and the third L3 is a single bond, L2 is a single bond, and T1 is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, a cyano group, or a nitro group. Goto et al. also teaches the dichroic dye may be the following formula A1-38:

    PNG
    media_image2.png
    67
    550
    media_image2.png
    Greyscale
[0093] which is equivalent to Formula (3) of instant claims 22 and 23 when L4 is a substituent including a crosslinkable group, A2 and A4 are divalent aromatic groups, A3 is a divalent aromatic group which has a substituent, and L5 is a substituent. Goto et al. further teaches the light-absorbing anisotropic film may be formed on a substrate. A substrate that can be used in the present invention may be selected in accordance with the use of a light absorbing anisotropic film. For example, an alkali-free glass used for a liquid crystal display element [0311] and the present invention also relates to a display device such as a liquid crystal display device provided with at least one light-absorbing anisotropic film (polarizing film) of the present invention [0314] (i.e. polarizing plate of instant claims 13, 18, 19, and 23-25). Goto et al. also teaches the dye composition may contain at least one thermotropic liquid crystalline dichroic dye and at least one additive other than at least one thermotropic liquid crystalline polymer. For example, an additive for controlling the tilt angle of the liquid crystalline dye at the interface of the alignment film [0252] but does not teach a low-molecular-weight liquid crystalline compound having a maximum absorption wavelength of 390 nm or less represented by Formula (2).
	However, Ibaraki teaches a retardation (anisotropic) film comprising a polymer compound, a rod-like liquid crystal compound and a photo-reactive compound, wherein the polymer compound has a side chain which has one or more azo groups and/or cinnamate groups [abstract] wherein a specific example of the rod-like liquid crystal compound is the following:

    PNG
    media_image3.png
    156
    577
    media_image3.png
    Greyscale
[0065] which is equivalent to a low-molecular-weight liquid crystalline compound having a maximum absorption wavelength of 239 nm based on page 47 of the instant specification represented by Formula (2) of instant claims 1, 13, 22, and 23 when T1 and T2 are alkyl groups substituted by polymerizable groups, L1 and L2 are divalent linking groups, and M1 is represented by Formula (2-1) when m is 3, each A1 is a hydrocarbon group which may have a substituent, and each L3 is a divalent linking group. Ibaraki also teaches the rod-like liquid crystal compound was found to be enhanced in the retardation expression under the same conditions of manufacturing. Although the mechanism remains partially unclear, the present inventors suppose that the rod-like liquid crystal compound assists the photo-alignment of the polymer compound [0055]. Ibaraki further teaches this invention now makes it possible to provide a retardation film capable of demonstrating a high contrast [0009]. Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the teachings of Goto et al. to include the rod-like liquid crystal compound of Ibaraki in order to assist in the photo-alignment of the polymer compound thus providing enhanced retardation and high contrast. Ibaraki also teaches each retardation film was held between two polarizing plates, maximum luminance and minimum luminance were measured using a luminance meter (BM5, from Topcon Technohouse Corporation), and a film contrast value was obtained using Equation (1) below. Film contrast value=1/[1/[(Minimum luminance of retardation film disposed between two polarizing plates in parallel Nicol state)/(Minimum luminance of retardation film disposed between two polarizing plates in cross Nicol state)]-1/[(Minimum luminance observed through two polarizing plates in parallel Nicol state without retardation film in between)/(Minimum luminance observed through two polarizing plates in cross Nicol state without retardation film in between)]] Equation (1). Manufacture of Polarizing Plate: Each of the retardation films manufactured in Examples and Comparative Examples, and Fujitac (registered trademark) TD60UL (from FUJIFILM Corporation) were dipped in a 4.5 mol/L aqueous sodium hydroxide solution (saponification liquid) conditioned at 37°C for 1 minute, rinsed with water, further dipped in a 0.05 mol/L aqueous sulfuric acid solution for 30 seconds, and allowed to pass through a water rinsing bath. Each film was dewatered three times using an air knife, then allowed to stand in a drying zone at 70°C for 15 seconds for drying, to thereby manufacture a saponified film. A polyvinyl alcohol film of 120 μm thick was immersed in an aqueous solution containing 1 part by mass of iodine, 2 parts by mass of potassium iodide, and 4 parts by mass of boric acid, and stretched four-fold at 50°C, to thereby manufacture a polarizer. The polarizer obtained above was held between two selected sheets of the saponified films, and then bonded roll-to-roll using a 3% aqueous PVA (PVA-117H, from Kuraray Co., Ltd.) solution as an adhesive, while aligning the polarization axis normal to the longitudinal direction of film. Now, one of the polarizing films used here was any of the films of Examples or Comparative Examples after saponified, and the other film used here was Fujitac TD60UL which was saponified [0167-0170] (claims 17 and 20).
Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. Applicant argues Ibaraki requires the polymer compound to have an azo group and/or cinnamate group. The amended claims are limited to compounds having divalent groups without an azo group and terminal T does not recite a cinnamate group and therefore cannot be photo-aligned. While Goto describes a liquid crystalline polymer that does not have an azo group or a cinnamate group, there would be no motivation to blend the rod-like compound of Ibaraki to such a liquid crystalline compound from the viewpoint of assisting in photo-alignment.
The Examiner would like to note that the instant claims recite for the divalent linking group L3 in formula (1-1), -O-C(O)-C(Z)=C(Z’)- and -C(Z)=C(Z’)-C(O)O- where Z and Z’ can be hydrogen atoms which are cinnamate groups. Ibaraki and Goto both teach side chain liquid crystal polymers having the same general formulae (IX-b) and (IX-c) [0042] and [0046] respectively. Therefore, one of ordinary skill in the art would be motivated to combine the teachings of Ibaraki and Goto through routine experimentation and arrive at the instant claims with a reasonable expectation of success.
Applicant argues new claims 22 and 23, the dichroic substance is limited to a compound of formula (3) having at least one crosslinkable group. Examples in Goto do not describe, as a dichroic dye, an example having a polymerizable group at one terminal or both terminals.
The Examiner respectfully disagrees. Goto teaches several dichroic dyes having crosslinkable groups, one of which is formula A1-38 [0093] cited in the rejection above. Therefore, the claimed limitations have been met.
Due to the amendment of instant claim 18, the 112(b) rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722